UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-2125



In Re:   BOURY, INCORPORATED,

                                                              Debtor.



ORMET CORPORATION,

                                               Plaintiff - Appellee,

           versus


GEORGE BOURY; MICHAEL BOURY; NANCY E. BOURY;
PEARL W. BOURY; BOURY, INCORPORATED; 808
CORPORATION;    TJR,   INCORPORATED;    BOURY
ENTERPRISES; BOURY ENTERPRISES, INCORPORATED,

                                            Defendants - Appellants,

           and


WHEELING INN, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-01-134-5, BK-01-51663, AP-01-5175)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


David Wyant, BAILEY & WYANT, Wheeling, West Virginia; Richard T.
Ricketts, RICKETTS, CO., L.P.A., Columbus, Ohio; Ray Byrd, SCHRADER
BYRD, Wheeling, West Virginia, for Appellants. Kimberly Luff Wakim,
Robert L. Burns, Jr., THORP, REED & ARMSTRONG, L.L.P., Pittsburgh,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court’s order affirming

the bankruptcy court’s order granting Appellee relief from the

automatic stay to pursue a state court action.    We have reviewed

the parties’ briefs and the record on appeal and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Boury, Inc. v. Ormet, Nos. CA-01-134-5, BK-01-51663, AP-

01-5175 (N.D.W. Va. Aug. 23, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED


                                2